       Case 3:21-cv-00148-DPM-JTR Document 4 Filed 09/16/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

NOAH JOHNSON, JR.,                                                                PLAINTIFF

V.                              3:21-CV-00148-DPM-JTR

GREENE COUNTY DETENTION CENTER;
TAMMY GLENN, Head Nurse, Green
County Detention Center; and DOES                                            DEFENDANTS


                                           ORDER

       Plaintiff’s Motion to Correct Name (Doc. 3) is GRANTED. The Clerk is

directed to amend the docket sheet to reflect that Plaintiff’s correct name is Noah

Johnson, Jr. 1

       IT IS SO ORDERED this 16th day of September, 2021.

                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE




       1
        Plaintiff’s Motion also requested the Court send him an Application to Proceed In Forma
Pauperis (“IFP Application”), but that request is now moot, as the docket reflects that the Court
mailed Plaintiff an IFP Application on September 1, 2021.
